          CASE 0:16-cv-04094-JRT-LIB Doc. 81 Filed 01/22/21 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MINNESOTA

TELESCOPE MEDIA GROUP, a
Minnesota  corporation, CARL
LARSEN and ANGEL LARSEN,                 Case No. 0:16-cv-04094-JRT-LIB
the founders and owners of
TELESCOPE MEDIA GROUP,
                    Plaintiffs,
      vs.
REBECCA LUCERO, in her official
capacity as Commissioner of the          Chief Judge John R. Tunheim
Minnesota Department of Human
Rights, and KEITH ELLISON, in
his official capacity as Attorney        Magistrate Judge Leo I. Brisbois
General of Minnesota,
                    Defendants.


  AFFIDAVIT OF CARL LARSEN IN SUPPORT OF PLAINTIFFS’
MOTION FOR VOLUNTARY DISMISSAL WITH PREJUDICE UNDER
                     RULE 41(a)(2)



     I, Carl Larsen, declare the following:
     1.      I am one of the plaintiffs in this case, am competent to testify, and

make this declaration based on my personal knowledge.

     2.      Soon after this Court entered the preliminary injunction in this

case, I began preparing to enter the wedding film industry.

     3.      I adopted a wedding film contract for Telescope Media Group, a

true and accurate copy of which is attached as Exhibit A to Plaintiffs’ Reply
in Support of Their Motion for Voluntary Dismissal Under Rule 41(a)(2).
           CASE 0:16-cv-04094-JRT-LIB Doc. 81 Filed 01/22/21 Page 2 of 4




      4.      I revamped the Telescope Media Group website to advertise
wedding films alongside our other film services.

      5.      I posted on that website the statement identified in paragraph 158

of the Amended Complaint in this case.
      6.      Telescope Media Group received more than 10 wedding film

inquiries—most of which came in the wedding offseason before government

officials began issuing pandemic restrictions.
      7.      Before those restrictions, Telescope Media Group created two

wedding films consistent with terms in the Amended Complaint.

      8.      Clients paid us to create those films.
      9.      Once the restrictions hit, Telescope Media Group’s film business

radically changed. Live-event requests—including wedding requests—slowed

to a trickle. For example, I typically travel six months out of the year to film

large corporate events. I often film dozens of these events per year, each of

which can last about four or five days. After the pandemic struck, Telescope

Media Group received zero corporate event requests for nearly five months.

      10.     Telescope Media Group still received some wedding film inquires

during the pandemic. For example, one couple asked us to create a wedding

film in Canada, but we had to decline. To produce that film, we would have

had to quarantine for 14 days before traveling to Canada and then quarantine

14 more days on returning home. This burden was too much for us, as it would

have limited our ability to perform other work in a tight season.

      11.     Because pandemic restrictions routinely change to meet real-time

public health needs, Telescope Media Group cannot be sure that scheduled


                                         2
        CASE 0:16-cv-04094-JRT-LIB Doc. 81 Filed 01/22/21 Page 3 of 4




live events—including weddings—will occur. Depending primarily on live-
event requests during this time creates significant business uncertainty.

      12.   Telescope Media Group exited the wedding industry last fall. And

neither I nor my business have any intent to re-enter that industry.
      13.   In fact, Telescope Media Group has pivoted to producing mostly

virtual events, and we have considered pursuing other business opportunities,

which may mean we would move out of state.




                                      3
CASE 0:16-cv-04094-JRT-LIB Doc. 81 Filed 01/22/21 Page 4 of 4
